Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 5/17/2021.
Claims 1-30 are pending.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
 
Claims 1-30 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
 
Independent claims 1, 13, 25, 30, and its dependent claims recite the limitation “based at least in part on…” thru out the claims.  The claims are unclear what part of the limitation is based on. Therefore, the claims are indefinite. It is suggested to omit “in part” to overcome the 112(b) rejection.
For the purpose of examination, examiner will interpret the claims as best understood.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1, 6-7, 10-13, 18-19, 22-25, and 28-30 are rejected under 35 U.S.C. 103 unpatentable over Ang et al. (US 2020/0053755) in view of Bhattad et al. (US 2018/0376498).
 
Regarding claim 1, Ang discloses a method for wireless communications at a user equipment (UE) [¶ 116; a method for a wireless communications system 100 use a transmission scheme between a transmitting device (e.g., a base station 105) and a receiving device (e.g., a UE 115)], comprising: 
receiving, from a first transmission reception point and via a first carrier configured for the UE, a downlink control message that schedules a downlink signal on a second carrier for the UE [¶ 169, 178; receive a downlink grant on control symbols 805 of CC1 indicating a downlink data transmission on PDSCH symbols 810 on CC2]; 
determining a transmission scheme of a plurality of transmission schemes based at least in part on the first carrier, the second carrier, and a second transmission reception point scheduled for transmission of the downlink signal [¶ 116; the wireless communications system 100 use a transmission scheme between a transmitting device (e.g., a base station 105) and a receiving device (e.g., a UE 115), wherein the transmitting device/UE 115 is equipped with multiple antennas and the receiving devices are equipped with one or more antennas]; 
determining a delay between the downlink control message and the downlink signal based at least in part on the transmission scheme [¶¶ 170-173; determining that the downlink data transmission corresponding to a downlink grant received in slot 1 will be received in slot 2 (e.g., the slot including the first PDSCH symbols 810 that satisfy a slot delay of 1 slot after the slot in which the downlink grant is received); also determining the slot in which a downlink data transmission corresponding to a received downlink grant is to be received (e.g., K0′) and determining K0′ by finding the sum of an indicated K0 value and the minimum K0 threshold (e.g., a timing delay parameter which may be referred to as K0)]; and 
receiving the downlink signal via the second carrier in accordance with the determined delay [¶ 181; receiving the downlink data transmission scheduled in slot 1 when determine that the downlink grant corresponds to a larger K0_0 value (e.g., K0_0=3)/(delay after a long period of not receiving any scheduling on CC2, UE 115 may have activated the K0_0 value); also see Fig. 25 step 2530].
Ang disclose all aspects of claim invention set forth above include determining slot as a delay, but does not explicitly disclose determining a delay between the downlink control message and the downlink signal based at least in part on the transmission scheme; and receiving the downlink signal via the second carrier in accordance with the determined delay.
However, Bhattad discloses determining a delay between the downlink control message and the downlink signal based at least in part on the transmission scheme [¶¶ 79, 101; determining by selecting a delay between a received scheduling grant and a second TTI for a transmission, wherein the second TTI is selected based at least in part on a first TTI and one or more transmission parameters associated with the at least one transport block, the at least one transmission layer, or the transmission mode]; and 
receiving the downlink signal via the second carrier in accordance with the determined delay [¶¶  102; receive downlink data transmissions from a base station 105, wherein the  downlink transmission may be associated with a transmission mode and may include at least one transport block over at least one transmission layer; also 122, communicate a second physical channel transmission with the base station in a second TT].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining a delay between the downlink control message and the downlink signal based at least in part on the transmission scheme; and receiving the downlink signal via the second carrier in accordance with the determined delay” as taught by Bhattad in the system of Ang, so that it would provide the UE to enter into a low power mode to save energy after responding with an ACK [see Bhattad; ¶ 4].

Regarding claim 6, the combined system of Ang and Bhattad the method of claim 1, 
Ang Further discloses wherein determining the delay comprises: determining a beam switching timing corresponding to a number of symbols for switching from a first beam associated with the first carrier to a second beam associated with the second carrier [¶ 140; k0 parameter referring to beam switching timings is not the same as a minimum time between receiving a downlink grant and receiving a corresponding downlink data transmission to reduce buffering requirements, wherein the slot delay parameter is a timing offset (e.g., K0) equal to a certain number of slots]
Ang does not explicitly disclose determining an additional timing based at least in part on the transmission scheme.
However, Bhattad discloses determining an additional timing based at least in part on the transmission scheme [¶¶ 64-65; Additionally or alternatively, a delay 215 may be a function of the transmission mode (e.g., transmit diversity, spatial multiplexing, different pilot pattern/pilot type schemes) is selected from an index of the table as the transmission parameters].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining an additional timing based at least in part on the transmission scheme” as taught by Bhattad in the system of Ang, so that it would provide the UE to enter into a low power mode to save energy after responding with an ACK [see Bhattad; ¶ 4].

Regarding claim 7, the combined system of Ang and Bhattad the method of claim 1.
Ang does not explicitly disclose further comprising: transmitting a capability report to the first transmission reception point indicating one or more delay values for the UE, wherein each of the one or more delay values corresponds to a different transmission scheme of the plurality of transmission schemes.  
However, Bhattad discloses transmitting a capability report to the first transmission reception point indicating one or more delay values for the UE, wherein each of the one or more delay values corresponds to a different transmission scheme of the plurality of transmission schemes [¶¶ 70-72, 74; send its processing capabilities to the base station 105 and the base station 105 may select a PDCCH-to-PDSCH delay that accommodates the processing capabilities of the UE 115].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting a capability report to the first transmission reception point indicating one or more delay values for the UE, wherein each of the one or more delay values corresponds to a different transmission scheme of the plurality of transmission schemes” as taught by Bhattad in the system of Ang, so that it would provide the UE to enter into a low power mode to save energy after responding with an ACK [see Bhattad; ¶ 4].

Regarding claim 10, the combined system of Ang and Bhattad the method of claim 1.
Bhattad further discloses wherein determining the delay comprises: determining the delay based at least in part on a subcarrier spacing associated with the first carrier used for receiving the downlink control message [¶¶ 138, 206; determining the delay based at least in part on a subcarrier spacing associated with the first carrier used for receiving the downlink control message].  

Regarding claim 11, the combined system of Ang and Bhattad the method of claim 1.
Bhattad further discloses wherein the delay comprises a scheduling delay or a beam switching timing and corresponds to a number of symbols between an end symbol of the downlink control message and a start symbol of the downlink signal [¶¶ 98, 144, 175; wherein the delay comprises a scheduling delay or a beam switching timing and corresponds to a number of symbols between an end symbol of the downlink control message and a start symbol of the downlink signal].  

Regarding claim 12, the combined system of Ang and Bhattad the method of claim 1.
Bhattad further discloses wherein the downlink signal comprises one of a downlink shared channel or a channel state information reference signal [¶¶ 147, 169, 174; wherein the downlink signal comprises one of a downlink shared channel or a channel state information reference signal]. 

Regarding claims 13, 18, 19, 22, 23, and 24, the claims recite a method for wireless communications at a first transmission reception point to perform the method for wireless communications at the user equipment (UE) recited as in claims 1, 6, 7, 10, 11, and 12 respectively; therefore, claims 13, 18, 19, 22, 23, and 24 are rejected along the same rationale that rejected in claims 1, 6, 7, 10, 11, and 12  respectively.

Regarding claims 25, 28, and 29, the claims recite a apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory couple with the processor [See Ang: Fig. 14, ¶¶ 212-217; device 1405 comprising communications manager 1415] and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method for wireless communications at the user equipment (UE) recited as in claims 1, 6, and 7 respectively; therefore, claims 25, 28, and 29 are rejected along the same rationale that rejected in claims 1, 6, and 7 respectively.

Regarding claim 30, the claim recites apparatus for wireless communications at a first transmission reception point, comprising: a processor, memory couple with the processor [See Ang: Fig. 16, ¶¶ 223-234; communications manager 1605 comprising downlink grant manager 1615 and data manager 1625] and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method for wireless communications at the user equipment (UE) recited as in claim 1; therefore, claim 30 is rejected along the same rationale that rejected in claim 1.

Claims 2, 4, 14, 16, and 26-27 are rejected under 35 U.S.C. 103 unpatentable over Ang et al. (US 2020/0053755) in view of Bhattad et al. (US 2018/0376498), and further in view of Liou et al. (US 2020/0305168).

Regarding claim 2, the combined system of Ang and Bhattad the method of claim 1, but does not explicitly disclose wherein determining the delay comprises: determining a first value for the delay based at least in part on the first and second transmission reception points being the same; and 
determining a second value for the delay based at least in part on the first and second transmission reception points being different.  
However, Liou discloses wherein determining the delay comprises: determining a first value for the delay based at least in part on the first and second transmission reception points being the same [¶¶ 327-338; TRP identifier may be one of candidate or possible value of index or ID of the configuration or parameter that the UE may be able to differentiate or recognize the TRP scheduling the DL or UL transmission by the TRP identifier; such as the first TRP identifier may be replaced with or associated with a first value of the TRP identifier, vice versa, second TRP identifier may be replaced with or associated with a second value of the TRP identifier, vice versa]; and 
determining a second value for the delay based at least in part on the first and second transmission reception points being different [¶¶ 327-338; TRP identifier may be one of candidate or possible value of index or ID of the configuration or parameter that the UE may be able to differentiate or recognize the TRP scheduling the DL or UL transmission by the TRP identifier; such as the first TRP identifier may be replaced with or associated with a first value of the TRP identifier, vice versa, and the second TRP identifier may be replaced with or associated with a second value of the TRP identifier, vice versa].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein determining the delay comprises: determining a first value for the delay based at least in part on the first and second transmission reception points being the same; and determining a second value for the delay based at least in part on the first and second transmission reception points being different” as taught by Liou in the combined system of Ang and Bhattad, so that it would provide high data throughput in order to realize the above-noted voice over IP and multimedia services [see Liou; ¶ 4].

Regarding claim 4, the combined system of Ang and Bhattad the method of claim 1, but does not explicitly disclose wherein determining the delay comprises: determining a first value for the delay based at least in part on the first and second carriers being the same; and determining a second value for the delay based at least in part on the first and second carriers being different.  
However, Liou discloses wherein determining the delay comprises: determining a first value for the delay based at least in part on the first and second carriers being the same [¶ 276; Single NR-PDCCH corresponding to different NR-PDSCH data layers from multiple TRPs within the same carrier]; and determining a second value for the delay based at least in part on the first and second carriers being different [¶ 277; Multiple NR-PDCCH corresponding to different NR-PDSCH data layers from multiple TRPs within the same carrier].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein determining the delay comprises: determining a first value for the delay based at least in part on the first and second transmission reception points being the same; and determining a second value for the delay based at least in part on the first and second transmission reception points being different” as taught by Liou in the combined system of Ang and Bhattad, so that it would provide high data throughput in order to realize the above-noted voice over IP and multimedia services [see Liou; ¶ 4].

Regarding claims 14 and 16, the claims recite the method of claim 13 to perform the method for wireless communications at the user equipment (UE) recited as in claims 2 and 4 respectively; therefore, claims 14 and 16 are rejected along the same rationale that rejected in claims 2 and 4 respectively.

Regarding claims 26-27, the claims recite apparatus of claim 25 to perform the method for wireless communications at the user equipment (UE) recited as in claims 2 and 4 respectively; therefore, claims 26-27 are rejected along the same rationale that rejected in claims 2 and 4 respectively.

Allowable Subject Matter
Claims 3, 5, 8-9, 15, 17, and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Bagheri et al. (US 2020/0053757) is also considered as relevant prior arts for rejection of in claims 1, 13, 25, and 30 for limitation “receiving, from a first transmission reception point and via a first carrier configured for the UE, a downlink control message that schedules a downlink signal on a second carrier for the UE; determining a delay between the downlink control message” [See Bagheri et al.; Fig. 7, ¶¶ 110-131].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469